[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                             U.S.
                     ________________________ ELEVENTH CIRCUIT
                                                            SEP 06, 2011
                            No. 11-10439                     JOHN LEY
                        Non-Argument Calendar                  CLERK
                      ________________________

               D.C. Docket No. 8:10-cr-00401-RAL-MAP-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

HERIBERTO RIOS-RIOS,

                                                     Defendant-Appellant.

                     __________________________

            Appeal from the United States District Court for the
                        Middle District of Florida
                      _________________________


                           (September 6, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Heriberto Rios-Rios appeals his 30-month sentence, imposed after he

pleaded guilty to one count of conspiracy to transport illegal aliens, in violation of

8 U.S.C. §§ 1324(a)(1)(A)(v)(I), (a)(1)(B)(i), two counts of transporting illegal

aliens, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii), (a)(1)(B)(i), and one count of

unlawful entry by an alien, in violation of 8 U.S.C. §§ 1325(a)(1), 1329. Rios-

Rios contends that his sentence is substantively unreasonable. After review, we

affirm.

                                         I.

      We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). In reviewing sentences for reasonableness, we perform two steps. United

States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we “‘ensure that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.’”

Id. (quoting Gall, 552 U.S. at 51, 128 S. Ct. at 597). If we conclude that no

procedural error occurred, “the second step is to review the sentence’s ‘substantive

                                          2
reasonableness’ under the totality of the circumstances, including ‘the extent of

any variance from the Guidelines range.’” Id. (quoting Gall, 552 U.S. at 51, 128

S. Ct. at 597). “The party challenging the reasonableness of a sentence ‘bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).’” United States v. Flores, 572 F.3d

1254, 1270 (11th Cir. 2009) (quoting United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005)) (alteration in original).

      Here, Rios-Rios challenges only the substantive reasonableness of his 30-

month sentence. Rios-Rios argues that his sentence, which represented an upward

variance from the advisory guidelines range of 12 to 18 months imprisonment, is

greater than necessary to achieve the purposes of sentencing. In imposing its

sentence, the district court noted that Rios-Rios had illegally entered the United

States and been voluntarily deported on five prior occasions. The district court

explained that a 30-month sentence was necessary given Rios-Rios’s history and

characteristics, the need to deter future criminal conduct, and the seriousness of

his offenses. Those were all appropriate considerations under 18 U.S.C. §

3553(a). Under the totality of the circumstances, we cannot say that the district

court’s sentence was an abuse of discretion.

      AFFIRMED.

                                              3